DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 8/16/19 has been considered as noted.  The German document (cite no. 2) was not considered since a translation/statement of relevancy was not provided as required.  37 CFR 1.98(a)(3)(i).
3.	The disclosure is objected to because of the following informalities:
The specification is an original copy; however, paragraph [0051] contains non-initialed markings (i.e., strikethrough).  It is unclear whether this is a typo or whether the term is or is not stricken from the specification. 
Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 13, the claim is unclear as to what the nexus is between the selecting step and the steps of the method positively recited in claim 6 (i.e., 
B.	As per claim 17, the claim is unclear as to what structure is “caused” to determine a tile size since claim 16 merely recites a sign having a display.
5.	Claims 1-20 appear to be distinguishable over the prior art.  The closest reference appears to be WO 2012/154117 (IDS) which discloses a roadside structure (post) which includes a machine-readable visual representation (i.e., barcode, QR code, etc.) (Figs. 1, 2) which contains various static and/or dynamic road related data (pgs. 4-5).  The data is primarily directed to the environment around the location of the post/sign and does not appear to include a map tile of a geographic database which may be used to update a local copy of the map tile.
6.	Claims 1-12, 14-16 and 18-20 are allowed.  Claims 13 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661